[Cite as State v. Willey, 2012-Ohio-2156.]


                                        COURT OF APPEALS
                                     GUERNSEY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                  :     JUDGES:
                                               :
                                               :     Hon. Patricia A. Delaney, P.J.
                        Plaintiff-Appellee     :     Hon. Sheila G. Farmer, J.
                                               :     Hon. John W. Wise, J.
-vs-                                           :
                                               :     Case Nos. 11CA000031and
                                                     11CA000032
SARA D. WILLEY                                 :
                                               :
                                               :
                       Defendant-Appellant     :     OPINION



CHARACTER OF PROCEEDING:                           Appeal from the Guernsey County Court
                                                   of Common Pleas, Case Nos. 10-CR-184
                                                   and 11-CR-31


JUDGMENT:                                          AFFIRMED



DATE OF JUDGMENT ENTRY:                            May 10, 2012



APPEARANCES:

For Appellant:                                       For Appellee:

MICHAEL GROH                                         DANIEL G. PADDEN
919 Wheeling Ave.                                    GUERNSEY CO. PROSECUTOR
Cambridge, OH 43725                                  139 W. 8th Street
                                                     P.O. Box 640
                                                     Cambridge, OH 43725
[Cite as State v. Willey, 2012-Ohio-2156.]


Delaney, J.

        {¶1} Appellant Sara D. Willey appeals from the August 15, 2011 decision of

the Guernsey County Court of Common Pleas sentencing her to a prison term of

seven months consecutive to her prison term in another case.1 Appellee is the State

of Ohio.

                              FACTS AND PROCEDURAL HISTORY

        {¶2} This case arose when appellant was sentenced in two separate criminal

cases before the Guernsey County Court of Common Pleas.2 Appellant entered a

plea of guilty and waived her right to trial in both cases.

        {¶3} In case number 10-CR-184, appellant was charged by indictment with

one count of obstructing official business [R.C. 2921.31], a felony of the fifth degree.

The trial court sentenced her to a prison term of seven months consecutive to her life

term in case number 11-CR-31, despite the recommended sentence of the state and

defense of a six-month term. The trial court objected because the recommendation is

the minimum sentence and that appellant would receive credit for 185 days served,

which would effectively eliminate any additional time.

        {¶4} The trial court rejected the recommendation of the state and defense

because appellant was on bond in case number 10-CR-184 when she committed the

offenses in case number 11-CR-31. During sentencing, the trial court noted a person

who commits additional crimes while on bond is not entitled to a minimum sentence.


1
  Appellant appeals from the sentencing entry of the trial court in case number 10-CR-
184. Her sentence in that case is consecutive to her prison term in case number 11-
CR-31. We consolidated her appeals from both cases, but she appeals only from the
sentencing entry in 10-CR-184.
2
  A statement of the facts underlying appellant's original conviction is unnecessary to
our disposition of this appeal.
Guernsey County, Case No. 11CA000031                                                    3


       {¶5} In case number 11-CR-31, appellant was charged by indictment with one

count of complicity to commit aggravated murder, one count of complicity to commit

aggravated robbery, one count of complicity to commit grand theft, one count of

attempted theft of a firearm, and one count of complicity to possess a weapon while

under disability. Appellant received an aggregate sentence of life in prison with parole

eligibility after fifteen years.

       {¶6} Appellant does not challenge the life sentence in case number 11-CR-31

but appeals from the trial court’s sentencing entry in case number 10-CR-184.

       {¶7} Appellant raises one assignment of error:

       {¶8}     “I.   THE TRIAL COURT’S DECISION TO SENTENCE DEFENDANT

GREATER THAN THE MINIMUM SENTENCE ON THE OBSTRUCTING OFFICIAL

BUSINESS COUNT AND TO MAKE THAT SENTENCE CONSECUTIVE WAS AN

ABUSE OF DISCRETION.

                                              I.

       {¶9} Appellant argues that the trial court abused its discretion in sentencing

appellant to a non-minimum, consecutive term in case number 10-CR-184.                We

disagree.

       {¶10} Appellant was charged by indictment with one count of obstructing

official business, a felony of the fifth degree, pursuant to R.C. 2921.31. The statutory

sentencing range for a felony of the fifth degree is six, seven, eight, nine, ten, eleven,

or twelve months.       R.C. 2929.14(A)(5).    Appellant’s sentence of seven months is

therefore within the statutory range.
Guernsey County, Case No. 11CA000031                                                      4


         {¶11} This court has held that trial courts have full discretion to impose a prison

sentence within the statutory range and we review the imposition of consecutive

sentences under an abuse-of-discretion standard. State v. Firouzmandi, 5th Dist. No.

06-CA-41, 2006-Ohio-5823, ¶40; State v. Duff, 5th Dist. No. 06-CA-81, 2007-Ohio-

1294, ¶6.

         {¶12} The Ohio Supreme Court has established a two-step analysis for

reviewing a felony sentence. State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912.

The first step is to “examine the sentencing court’s compliance with all applicable rules

and statutes in imposing the sentence to determine whether the sentence is clearly

and convincingly contrary to law.” Id. at ¶4. The second step requires the trial court’s

decision to be reviewed under an abuse-of-discretion standard. Id.

         {¶13} Appellant does not argue that the trial court failed to comply with any

applicable rules and statutes in imposing her seven-month sentence, and in fact notes

that the trial court was not required to engage in judicial fact-finding. See, Kalish,

supra.

         {¶14} Appellant does challenge the trial court’s imposition of a non-minimum

consecutive sentence as an abuse of discretion, however, arguing there was no

recitation of facts which justify a departure from the minimum sentence and

committing additional crimes while on bond does not justify a non-minimum sentence.

We have previously noted that “[w]here the record lacks sufficient data to justify the

sentence, the court may well abuse its discretion by imposing that sentence without a

suitable explanation.” State v. Peters, 5th Dist. No. 2011-CA-0098, 2012-Ohio-1116,

at ¶ 18. Where the record adequately justifies the sentence imposed, though, the
Guernsey County, Case No. 11CA000031                                                 5

court need not recite its reasons. Id., citing State v. Middleton, 8th Dist. No. 51545,

1987 WL 5476 (Jan.15, 1987).

      {¶15} In this case, the trial court did adequately justify the sentence by noting

that while on bond, appellant committed additional crimes. We further note that the

sentence imposed by the trial court is only one month greater than the sentence

sought by the defense and is not a maximum sentence for a felony of the fifth degree.

      {¶16} The trial court’s attitude in imposing a non-minimum, consecutive

sentence, therefore, was not unreasonable, arbitrary, or unconscionable.          See,

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

      {¶17} Appellant’s sole assignment of error is overruled and the judgment of the

Guernsey County Court of Common Pleas is affirmed.

By: Delaney, P.J.

Farmer, J. and

Wise, J. concur.



                                       HON. PATRICIA A. DELANEY



                                       HON. SHEILA G. FARMER



                                       HON. JOHN W. WISE


PAD:kgb
[Cite as State v. Willey, 2012-Ohio-2156.]


             IN THE COURT OF APPEALS FOR GUERNSEY COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                  :
                                               :
                                               :
                        Plaintiff-Appellee     :
                                               :
-vs-                                           :   JUDGMENT ENTRY
                                               :
SARA D. WILLEY                                 :
                                               :
                                               :   Case No. 11CA000031
                       Defendant-Appellant     :




       For the reasons stated in our accompanying Opinion on file, the judgment of the

Guernsey County Court of Common Pleas is affirmed. Costs assessed to appellant.




                                             HON. PATRICIA A. DELANEY



                                             HON. SHEILA G. FARMER



                                             HON. JOHN W. WISE
            IN THE COURT OF APPEALS FOR GUERNSEY COUNTY, OHIO

                              FIFTH APPELLATE DISTRICT

STATE OF OHIO                               :
                                            :
                                            :
                     Plaintiff-Appellee     :
                                            :
-vs-                                        :   JUDGMENT ENTRY
                                            :
SARA D. WILLEY                              :
                                            :
                                            :   Case No. 11CA000032
                    Defendant-Appellant     :




       For the reasons stated in our accompanying Opinion on file, the judgment of the

Guernsey County Court of Common Pleas is affirmed. Costs assessed to appellant.




                                          HON. PATRICIA A. DELANEY



                                          HON. SHEILA G. FARMER



                                          HON. JOHN W. WISE